


Exhibit 10.17


CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”) is made and entered into as of
November 17, 2015 (the “Effective Date”), between Tesco Corporation
(“Tesco”) and Dean Ferris (“Consultant”). 
Recitals
WHEREAS, Consultant’s employment with Tesco ended as of November 16, 2015; and
WHEREAS, Tesco has requested and Consultant has agreed to perform certain
consulting services as may be reasonably requested by Tesco until December 31,
2015, including but not limited to answering questions about and providing
professional advice and counsel concerning Consultant’s past work for Tesco, and
other matters of interest to Tesco that may arise from time to time, and of
which Consultant has expertise, knowledge or information (collectively,
“Requested Services”); and
NOW, THEREFORE, in consideration of the mutual promises herein contained, Tesco
hereby engages Consultant, and Consultant agrees to provide the Requested
Services to Tesco as an independent contractor, beginning on the Effective Date,
and ending December 31, 2015, subject to the following terms and conditions:
1.The above Recitals are substantive terms of this Agreement.


2.This Agreement shall commence on the Effective Date and continue thereafter
until December 31, 2015, subject to earlier termination as provided below (the
“Term”): 
Notwithstanding the foregoing, this Agreement may be terminated immediately by
Tesco for:
(a)      Consultant’s breach of this Agreement or any contractual duties he owes
Tesco;
(b)      Consultant’s fraud, forgery, material misrepresentation, or dishonesty
during the Term;
(c)      Consultant’s conviction or deferral of adjudication of, or plea of no
contest to, a felony crime or a crime of moral turpitude, including, without
limitation, a misdemeanor crime of moral turpitude;
(d)      Consultant’s unauthorized use or disclosure of confidential information
belonging to Tesco or to any employee, business partner, or affiliated company
(e.g., predecessor, successor, merged, parent, subsidiary or other related
companies) of Tesco (collectively, with Tesco, the “Tesco Group”);
(e)      Any act by Consultant that causes, or reasonably could be expected to
cause, financial or other legal injury or public disapproval of or public
embarrassment to Tesco or any member of the Tesco Group, provided however, that
nothing herein shall be construed as preventing Consultant from filing a report
in good faith with a government agency having oversight of Tesco’s business,
subject only to Consultant’s duties to his clients as an attorney;
(f)      Consultant provides independent consulting services to or accepts
remuneration from or employment with any entity whose primary business is
competitive to Tesco’s; or
(g)      Consultant and any member of the Tesco Group have a conflict of
interest that interferes with or limits in any way the attorney-client
relationship. 
(h)     Any other lawful reason.
Consultant shall provide Tesco notice in writing immediately upon the occurrence
of an event that falls under paragraph 2(a) through (f) of this Agreement.  If
Tesco terminates this Agreement, the Agreement shall terminate immediately




--------------------------------------------------------------------------------




upon written or oral notice from Tesco to Consultant. The Agreement may also be
terminated by Consultant with or without cause at any time upon seven (7) days’
notice.
3.Tesco shall incur no obligations under this Agreement except to compensate
Consultant during the Term as specified herein.  Tesco does not promise to
request any specified or minimum amount of services from Consultant during the
Term of the Agreement. 


4.Consultant agrees that Tesco shall not incur any liability whatsoever for any
acts or omissions relating to or arising from the Agreement, other than to
perform under its terms.  Further, by entering into this Agreement, Consultant
acknowledges and agrees that no remedies are available to him resulting from any
breach of this Agreement or arising from this Agreement, except that Tesco shall
make the payment required under the Agreement.


5.In performing his obligations hereunder, Consultant shall comply with all
applicable ethics requirements (federal and state), all applicable laws, and all
applicable orders, rules and regulations of all duly constituted authorities.


6.Consultant shall at all times during the Term of this Agreement be an
independent contractor, and nothing in this Agreement shall be construed as
creating an employment relationship between Tesco and Consultant. 
(a)      Tesco and Consultant recognize that Consultant’s services require
specialized training and skills; Consultant warrants that he presently has, and
he promises during the Term to maintain, the training and skills required to
perform work under this Agreement.
(b)      Consultant shall have no authority to hire any persons on behalf of
Tesco, and any person whom Consultant may employ shall be solely the employee of
Consultant. 
(c)      Consultant shall have control and management of Requested Services, and
no right is reserved to Tesco to direct or control the manner in which the work
is performed, as distinguished from Tesco’s right to set the deadline and
performance standard by which the Requested Service is to be accomplished. 
(d)      Nothing in this Agreement shall be construed to authorize Consultant to
incur any debt, liability, or obligation of any nature for or on behalf of
Tesco.  Consultant agrees, however, that Requested Services shall be completed
in accordance with instructions delivered to Consultant by Tesco. 
(e)      Neither Consultant nor Consultant’s agents or employees, if any, shall
become entitled to participate in any benefits or privileges given or extended
by Tesco to employees (including, but not limited to, pension, profit sharing,
workers’ compensation insurance, unemployment insurance, other insurance,
health, medical, life or disability benefits or coverage, or paid time off)
because of services performed under this Agreement.
(f)      Consultant agrees to be solely and entirely responsible for the acts or
omissions of Consultant and Consultant’s employees, if any, including acts or
omissions during the performance of Requested Services.
(g)    Consultant shall not perform any work at Tesco’s offices or facilities
unless expressly asked to do so by Tesco’s Vice President of Human Resources,
James Dunlop.
7.As compensation for the Requested Services, including Consultant’s commitment
to be reasonably available for consultation during the Term, Tesco shall pay
Consultant $12,000.00 on or before December 1, 2015, and another $24,000.00 on
or before January 15, 2016.  If, however, this Agreement terminates for any
reason before December 31, 2015, then, as compensation for Requested Services,
including Consultant’s commitment to be reasonably available for consultation
during the Term, Tesco shall pay Consultant a pro rata percentage of the
compensation due to Consultant based on the percentage of the term that was
fulfilled before the Agreement was




--------------------------------------------------------------------------------




terminated. Consultant shall submit a report in e-mail or other written format
to Tesco’s Vice President of Human Resources, James Dunlop, detailing the hours
worked and describing the specific Requested Services provided, or specifying
that no services were requested, every 15 days throughout the term of the
Agreement, and at the end of the Term.  Tesco agrees that its payment
obligations as set forth herein apply even if Consultant is not asked to perform
any Requested Services.


8.Tesco shall reimburse Consultant for all reasonable (in type and
amount) business expenses incurred by Consultant in the course of providing
Requested Services, subject to prior approval of the expenses by Tesco. 
Consultant shall furnish Tesco with the documentation required by the Internal
Revenue Code of 1986, as amended (or by any successor revenue statute) (the
“Code”) and the regulations thereunder in connection with all such expenses
including, without limitation, all approved business travel and entertainment
expenses.


9.It is expressly intended that Consultant shall, in all instances, be an
independent contractor.  Nothing herein prevents Consultant from providing
services to other entities, individuals or businesses, provided such other
services do not:  (a) prevent Consultant from complying with his obligation to
provide Requested Services under this Agreement; (b) cause Consultant to divulge
or misappropriate any confidential information concerning the Tesco Group’s
operations or the results of any operations conducted by any member of the Tesco
Group; or (c) create a conflict of interest with Tesco’s business or that of the
Tesco Group.  Unless Tesco agrees otherwise, Consultant shall be solely
responsible for procuring, paying for, and maintaining any equipment, software,
tools, or supplies necessary or appropriate for the performance of Requested
Services under this Agreement. 


10.Consultant agrees to and does hereby accept full and exclusive liability for
the payment of any and all income taxes and contributions or taxes for
unemployment insurance, social security, or disability benefits and retirement
benefits, pensions or annuities, now or hereafter imposed by or under the laws
of the United States, or of any state or municipality in which this Agreement is
to be performed and which are measured by the wages, salaries, or other
remuneration paid to any persons furnished by Consultant on Requested Services. 
Consultant agrees to make payments of any and all such contributions and taxes
or similar charges, and to relieve Tesco of and from any and all liability
therefor. Consultant shall be solely responsible for payment of all taxes,
including self-employment taxes, due as a result of Tesco’s payment for services
rendered pursuant to this Agreement, and Consultant shall indemnify and hold
Tesco harmless in the event Tesco is required to pay any such taxes in
connection with any payment to Consultant under this Agreement.  Consultant
further agrees to fully comply with the Occupational Safety and Health Act of
1970, as amended, and with all laws and regulations applicable to fair and equal
employment.  Consultant also assumes all liability for any applicable sales or
use taxes for payments made to Consultant hereunder.


11.To induce Tesco to enter into this Agreement, Consultant hereby agrees that,
except as required by applicable law, all non-public documents, records,
techniques, business secrets, and other information which come into Consultant’s
possession from time to time relating to the Tesco Group, or to Consultant’s
work for the Tesco Group, are confidential and proprietary to Tesco
(“Confidential Information”).  Consultant further agrees not to use or to
disclose Confidential Information to any third party except as authorized and
required for performance of Requested Services under this Agreement.  In the
event of a breach or threatened breach by Consultant of the provisions of this
Paragraph 11, Tesco shall, in addition to any other available remedies, be
entitled to seek an injunction restraining Consultant from disclosing, in whole
or in part, any such information or from rendering any services to any person,
firm or corporation to whom any of such information may have been disclosed or
is threatened to be disclosed.  If Consultant is legally required to disclose
Confidential Information relating to Tesco or its affiliates, Consultant shall
promptly notify Tesco so that Tesco may seek to prevent or limit the disclosure
of such Confidential Information.


12.All proprietary technology and all financial, operating, and training ideas,
processes, and materials, including works of expression and all copyrights in
such works, relating to Tesco’s current or potential business, that are
developed, written, conceived of, or improved upon by Consultant, singly or
jointly, in connection with, as a result of, or otherwise incident to the
performance of Requested Services under this Agreement, shall be the sole
property of Tesco.  Accordingly, Consultant will disclose, deliver, and assign
to Tesco all of Consultant’s right, title and interest in and to such patentable
inventions, discoveries, and improvements, trade secrets, and all works subject
to copyright.  Consultant agrees to execute all documents and patent
applications, to make all arrangements necessary to further




--------------------------------------------------------------------------------




document such ownership and/or assignment, and to take whatever other steps may
be needed to give Tesco the full benefit of them, both during the term of this
Agreement and thereafter.  Consultant specifically agrees that all copyrighted
materials generated or developed under this Agreement, including but not limited
to computer programs and documentation, shall be considered works made for hire
under the copyright laws of the United States and that they shall, upon
creation, be owned exclusively by Tesco.


13.INDEMNITY PROVISIONS FOR LIABILITY OR DAMAGES OF EVERY KIND. Consultant
agrees to and shall indemnify and hold harmless Tesco and its affiliated
companies, and its and their agents, servants and employees, from and against
any and all claims, actions, demands, losses, damages, causes of action, suits
and liability of every kind, including all expenses of litigation, court costs,
and attorneys’ fees, (i) arising out of injury to or death of any person,
including Consultant, or (ii) for damage or injury to any property or interest
of any person or entity, to the extent arising out of or caused by the
negligent, willful, or intentional acts or omissions of Consultant or of
Consultant’s employees, agents or representatives in the performance of
Consultant’s duties under this Agreement.


14.All Requested Services under this Agreement shall be provided by Consultant
and by no other person.  This Agreement shall not be assigned by Consultant nor
shall any work to be performed hereunder be sublet or subcontracted by
Consultant.  Tesco may assign this Agreement to any successor to substantially
all of the business or assets of Tesco.


15.Except as otherwise provided herein, all notices and written communications
under this Agreement shall be effective when received or refused at the
addresses set forth below, unless changed by written notice to the other party.


Tesco:
Tesco Corporation

11330 Clay Road, Suite 350
Houston, Texas 77041
Attn:    James Dunlop


Consultant:
Dean Ferris



Houston, TX 770-
16.    This Agreement shall be governed by the laws of the State of Texas.  This
Agreement comprises the entire agreement between Tesco and Consultant as to the
services provided hereunder.  No amendment or modification of this Agreement
shall be effective for any purpose whatsoever unless in writing and signed by
both parties. There are no agreements, understandings, conditions or
representations, express or implied with reference to the subject matter hereof
that are not merged herein or superseded hereby.  This Agreement supersedes any
and all other agreements, either oral or in writing, between the parties with
respect to the Requested Services and no other agreement relating to the subject
matter of this Agreement not contained herein shall be valid or binding.  This
Agreement, however, does not supersede Consultant’s Employment Agreement with
the effective date of August 3, 2010, as amended, or any post-termination
Separation and Release Agreement (or similar agreement).
17.    Tesco’s and Consultant’s rights to require strict performance of each
other’s obligations shall not be affected in any way by any previous waiver,
forbearance or course of dealing.
18.    If any part of this Agreement shall be held unenforceable, the rest of
this Agreement will nevertheless remain in full force and effect.
19.    This Agreement will be effective November 16, 2015, so long as it is
executed by Consultant, and returned to Tesco’s Vice President of Human
Resources, James Dunlop, on or before November 20, 2015. If it is not executed
by Consultant, and returned to Tesco’s Vice President of Human Resources, James
Dunlop, on or before November 20, 2015, then this Agreement will be null and
void and cannot be accepted by Consultant after that date.




--------------------------------------------------------------------------------




20.    The parties warrant and represent that they have read this entire
Agreement, including any attachments, have had ample time to consider same,
fully understand all of its provisions and knowingly and voluntarily accept and
execute this Agreement of their own free will and without any undue influence or
coercion.
EXECUTED at Houston, Texas, on the 23rd day of November 2015.
CONSULTANT


/s/ Mihial Dean Ferris    
MIHAIL DEAN FERRIS
EXECUTED at Houston, Texas, on the 19th day of November 2015.
TESCO CORPORATION


By 
/s/ Fernando R. Assing    

Fernando R. Assing
President & CEO




